Citation Nr: 0524301	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  He died in March 2001.  The appellant is the veteran's 
widow.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin(RO).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2001, at the age of 78.  
The immediate cause of death was listed as cardiac stand 
still due to congestive heart failure, due to 
arteriosclerotic vascular disease, as a consequence of renal 
failure.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for:  the residuals of a shell fragment wound 
to the right thigh at a 30 percent disability rating; the 
residuals of a shell fragment wound to the right shoulder at 
a 20 percent disability rating; an anxiety reaction at a 
noncompensable (0%) disability rating; and malnutrition at a 
noncompensable (0%) disability rating.  

3.  The evidence of record reveals that the veteran was a 
prisoner of war (POW) of the German Government from December 
1944 to April 1945.  



CONCLUSION OF LAW

A disability presumed to have been incurred in service, was 
the cause of the veteran's death.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1310, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the appellant's claim for entitlement to service 
connection for the cause of the veteran's death as the Board 
is taking action favorable to the appellant veteran by 
granting the claim; a decision at this point poses no risk of 
prejudice to the veteran.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory, cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that is, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A service-
connected disability may be a contributory cause of death if 
it results in debilitating effects and general impairment of 
health to the extent that would render the person materially 
less capable of resisting the effects of another disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was, of itself, of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  38 
C.F.R. § 3.312(c)(4).  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death; rather, it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. §§ 3.312(b), (c).

At the time of the veteran's death, service connection was in 
effect for:  the residuals of a shell fragment wound to the 
right thigh at a 30 percent disability rating; the residuals 
of a shell fragment wound to the right shoulder at a 20 
percent disability rating; an anxiety reaction at a 
noncompensable (0%) disability rating; and malnutrition at a 
noncompensable (0%) disability rating.  

The veteran died on March [redacted], 2001, at the age of 78.  The 
immediate cause of death was listed as cardiac stand still 
due to congestive heart failure, due to arteriosclerotic 
vascular disease, as a consequence of renal failure.  An 
autopsy was not performed.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death namely, 
congestive heart failure and arteriosclerotic vascular 
disease may be service-connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§  3.303, 
3.304, 3.305.  

There are also specific diseases which are presumed to have 
been incurred during active service if become manifest to a 
degree of 10 percent at any time after discharge from service 
in a veteran who was a former prisoner of war.  38 C.F.R. 
§ 3.309(c).  These regulations were recently revised 
effective October 7, 2004.  Added to the list of diseases 
under 38 C.F.R. § 3.309 are atherosclerotic heart disease and 
hypertensive vascular disease (including hypertensive heart 
disease and hypertension); ischemic heart disease and 
coronary artery disease are included within this provision.  
Complications of atherosclerotic heart disease are also 
included and may include myocardial infarction, congestive 
heart failure and arrhythmia.  69 Fed. Reg. 60083-90 (Oct. 7, 
2004) (to be codified at 38 C.F.R. § 3.309).

The evidence of record clearly establishes that the veteran 
was a POW of the German Government from December 1944 to 
April 1945.  The evidence also clearly establishes that the 
veteran died as a result of congestive heart failure and 
arteriosclerotic vascular disease.  Applying the revised 
regulations to this case, the record does not include any 
medical evidence refuting the listed causes of death, nor is 
there medical evidence rebutting the presumption that the 
veteran acquired such heart disease other than as a former 
POW.

Based upon the above evidence, the Board finds that the 
veteran acquired diseases as a former POW that resulted in 
his death due to arteriosclerotic vascular disease and 
congestive heart failure, which are diseases which warrant 
presumptive service connection under the revised regulations. 
38 C.F.R. § 3.309 (October 7, 2004). As the veteran's heart 
disease is the principal cause of the veteran's death, 
service connection for cause of death is warranted. The 
benefit of the doubt is resolved in favor of the appellant.  
See Masors, supra; Wilson, supra; Gilbert, supra. 
Accordingly, service connection for cause of death is 
warranted from the effective date of the revised regulations, 
or October 7, 2004.



ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


